Citation Nr: 0711517	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, including 
as secondary to the service connected residuals of ovarian 
cysts.

2.  Entitlement to an increased evaluation for the residuals 
of ovarian cysts, currently evaluated as noncompensable.

3.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 until July 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1999, June 2001 and May 2004 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board first considered this appeal in May 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  A total abdominal hysterectomy with bilateral salpingo-
oophorectomy was not incurred in or aggravated by active 
military service.

2.  The residuals of an ovarian cyst do not require 
continuous treatment.

3.  There is no medical evidence that shows the veteran's 
migraine headache disability is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2006).

2.  The criteria for a compensable evaluation for residuals 
of ovarian cysts have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.116, Diagnostic Code 7615 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2001, 
March 2003 and May 2006.  These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim.  The May 2006 letter also advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA outpatient treatment medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded a VA examination in connection with her 
claims.  The veteran and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide her claims.  In 
fact, in an October 2006 statement, the veteran indicated she 
had no additional information to submit. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The veteran seeks service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy (total 
hysterectomy).  Specifically, she contends that her service-
connected residuals of ovarian cysts were the underlying 
cause of the total hysterectomy.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

The veteran clearly underwent a total abdominal hysterectomy 
as reflected by October 2000 VA hospital records.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  

In this regard, service medical records document several 
complaints and treatment for dysmenorrhea, pain, heavy 
menses, menstrual cramps, vaginitis and other gynecological 
problems.  However, the separation examination performed in 
June 1987 noted no abnormality of the pelvic system.  
Additionally, June 1987 report of medical history completed 
by the veteran denied treatment for a female disorder and 
denied changes in menstrual period.  The veteran reported she 
was pregnant and taking pre-natal vitamins and related a 
history of hospitalization for an ovarian cyst in 1983.  

What is missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The October 2000 VA 
hospital records noted the reasons for the hysterectomy were 
heavy menses, pelvis pain, menorrhagia and pre-menstrual 
syndrome (PMS) symptoms.  However, none of these conditions 
have been medically linked to any of the gynecological 
symptomatology present during the veteran's service or any 
incident of the veteran's service.  Furthermore, the October 
2000 pathology report noted a diagnosis of adenomyosis.  The 
etiology of the adenomyosis was not provided.

Nor is there evidence of continuity of symptomatology.  
Although there are several post-service medical records, 
there are gaps in the evidence of symptomatology for any 
gynecological condition.  Specifically, the July 1987 
separation examination noted no abnormalities and there is no 
evidence of any complaints, treatment or diagnoses for over a 
year after the veteran's separation from service.  
Additionally, there are no records of gynecological 
symptomatology from the period February 1991 until September 
1995.  These gaps in evidence constitute negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

The Board also considered whether service connection was 
warranted on a secondary basis.  In this regard, the veteran 
has service connected disabilities of residuals of an ovarian 
cyst, breast fibroadenoma, patellofemoral syndrome of the 
left knee and headaches.  Thus, the remaining question is 
whether there is a nexus between the current total 
hysterectomy and any service connected disability listed 
above.

However, none of the competent medical evidence of record 
provides this link.  As noted above, the reasons for surgery 
were heavy menses, pelvis pain, menorrhagia and PMS symptoms.  
None of these conditions or symptoms has been linked to the 
ovarian cyst, breast fibroadenoma or other service connected 
disabilities.  Nor has the adenomyosis diagnosed in the 
October 2000 pathology report been medically connected to any 
service connected disability.

The veteran underwent a VA examination in December 2001 which 
specifically requested the examiner comment on the 
relationship of the hysterectomy to the ovarian cysts in 
service.  The examiner indicated that it was an unequivocal 
no that the hysterectomy was related to the ovaries.  He 
noted the implication for surgery was the heavy menses, 
pelvis pain, menorrhagia and PMS symptoms which were 
uncontrolled with medication and other options.  The examiner 
noted no mention of an ovarian cyst as the cause of the 
veteran's problems.  The examiner reported the pathology 
report which described small physiologic cysts in the ovaries 
but explained the cysts were not the cause of the veteran's 
pain and were normal findings in menstruating women.  The 
examiner concluded that the evidence in the chart, file, 
pathology report and operative report did not support the 
veteran's claim. 

Without evidence of a nexus between the current disability 
and either active service or a service connected disability, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim and the appeal will be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Residuals of an Ovarian Cyst

The RO granted service connection for residuals of an ovarian 
cyst by way of a June 1999 rating decision.  At that time, a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.116, Diagnostic Code 7699-7615.  The veteran contends 
this rating evaluation does not accurately reflect the 
severity of her disability.  When, as here, a veteran's 
disability rating claim has been in continuous appellate 
status since the original assignment of service-connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.  If warranted by the 
evidence, separate ratings may be assigned for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Diagnostic Code 7699 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, the residuals of 
ovarian cysts were rated by analogy as a disease, injury or 
adhesion of the ovary, evaluated under 38 C.F.R. § 4.116, 
Diagnostic Code 7615.  

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
ovarian disease or injury, a noncompensable rating is to be 
assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is to be assigned for 
symptoms that require continuous treatment.  A 30 percent 
rating is to be assigned for symptoms not controlled by 
continuous treatment. 38 C.F.R. § 4.116, Diagnostic Codes 
7610 to 7615 (2006).  A 30 percent evaluation is the maximum 
possible rating under Diagnostic Code 7615.

The veteran's service-connected residuals of an ovarian cyst 
are currently evaluated as noncompensable.  In October 2000, 
the veteran underwent an abdominal hysterectomy and bilateral 
oophorectomy.  An oophorectomy is the removal of an ovary.  
See Williams v. Brown, 8 Vet. App. 133, 134 (1995).  
Accordingly, as of October 2000, it is impossible for the 
veteran to have any ovarian symptomatology, and therefore a 
compensable disability rating under Diagnostic Code 7615 may 
not be awarded.  

Nor is an increased evaluation warranted for residuals of an 
ovarian cyst prior to the October 2000 hysterectomy as there 
is no evidence the residuals of the ovarian cyst during 
service required continuous treatment.  Although there are VA 
outpatient treatment records documenting treatment for 
several different gynecological conditions and symptoms, none 
of these conditions have been medically related to the 
ovarian cyst during service.  For example, a May 1999 VA 
outpatient treatment record noted that there have been no 
recurrences of ruptured cysts and that a pelvic sonogram the 
previous year was normal.  The physician noted that the 
ovarian cysts were episodic intervals and the physician 
expressed that he saw no problems with them in the future.  
He noted a longstanding problem with menses which was being 
controlled with birth control pills and may require surgery 
in the future.  

The veteran provided evidence illustrating the presence of a 
small physiologic cyst which was removed contemporaneously 
with the hysterectomy and oophorectomy.  The October 2000 
pathology report described multiple thin walled cysts 
containing fluid scattered throughout the ovaries and 
measuring from 0.3 centimeters to 2.8 centimeters in 
dimension.  The largest cyst was in the left ovary.  The 
pathology concluded with findings of benign endometrium with 
hormonal changes and incipient adnomyosis and ovaries with 
follicular cysts.  While cysts were removed at the time of 
the total hysterectomy, there was no evidence illustrating 
that the cysts were the cause of the hysterectomy, nor was 
there evidence that these cysts were productive of symptoms 
requiring continuous treatment prior to the total 
hysterectomy.  In fact, the December 2001 VA examination 
explained these cysts were normal in menstruating women and 
not the cause of the veteran's problems.

As such, the preponderance of the evidence is against the 
veteran's claim for a compensable rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The RO granted service connection for headaches in an April 
1993 rating decision.  At that time, the veteran's headaches 
were assigned a noncompensable evaluation under Diagnostic 
Code 8199-8100.  Subsequently, the RO granted an increased 
evaluation of 10 percent under 8100 in an April 2003 rating 
decision.  During the pendency of the appeal, the RO granted 
a 30 percent evaluation in a December 2004 rating decision.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent 
rating is assigned with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  The highest or 50 percent rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The evidence of record consists of VA outpatient treatment 
records and a VA examination.  When the evidence of record is 
reviewed in light of the schedular criteria set forth above, 
the Board finds that the preponderance of the evidence is 
against the claim for a 50 percent rating and the appeal will 
be denied.

VA outpatient treatment records demonstrate complaints and 
treatment for a headache condition but fail to illustrate the 
attacks were productive of severe economic inadaptability.  
For example, in April 2000 the veteran was seen with 
complaints of headaches which were not relieved by 
medication.  The headaches were described as frontal, 
constant, photosensitivity, behind the eyeball, temporal pain 
and seeing black spots.  She reported having headaches 
monthly for the past 3-4 months.  Objective examination found 
the head was tender at the frontal sinus, no maxillary 
tenderness, no nasal discharge, and tender frontal area.  The 
assessment was migraine headaches and the veteran was 
prescribed medication.  

The veteran complained of headaches in February 2001; 
however, no assessment or diagnosis concerning the headache 
was made at that time.  An April 2001 VA outpatient treatment 
record noted the veteran called with complaints of headaches 
every Saturday lasting until Wednesday for the prior 3 weeks.  
She denied sinus problems or dizziness.  She tried medication 
without relief.  A history of migraine was noted and the 
examiner indicated that medication brought no relief.  There 
was tenderness on left side of the forehead which hurt to 
touch.  The night prior to the visit, the veteran had nausea 
and vomiting and described tilting to right when she walked.  

Clinical examination in April 2001 found the sinuses were 
nontender but the left temporal area was tender, pulsing and 
palpable.  The right temporal area was negative.  The 
examiner noted the veteran veered to the right when she 
walked but was not sensitive to light.  The assessment was 
headache with neurological symptoms. 

A July 2001 outpatient treatment record noted complaints of 
migraines since October 2000.  The physician noted a total 
hysterectomy in October 2000 and reported that the veteran 
started estrogen replacement therapy at that time and began 
having migraines which increased in intensity and frequency.  
Imitrex was used without relief.  The impression was 
migraine.  
The veteran underwent a VA examination in April 2003. The 
veteran reported a history of headaches since the age of 33 
and denied a family history of headaches.  She denied any 
significant head trauma or loss of consciousness.  She 
described a typical headache with initial dark visual spots 
in both eyes, lasting minutes, followed by a variable 
bitemporal or unilateral temporal headache when severe rated 
as 9.5 out of 10 and throbbing.  The headaches were always 
associated with nausea, photophobia, phonophobia and 
occasionally associated with vomiting.  Headaches were 
aggravated by activity.  The frequency was described as 
approximately 3 times per month.  She described an average 
length of 1 week and a range of 1 week and 10 days.  She 
related trying several medications with no relief of 
symptoms.  A Magnetic Resonance Imaging test (MRI) of the 
brain dated in May 2001 was normal.  

Clinical examination found the veteran was alert and oriented 
and speech was intact.  Learning memory and knowledge were 
within normal limits.  Cranial nerves II through XII were 
intact except for impaired range of motion of the neck.  
There were no visual field deficits and no nystagmus.  The 
impression was episodic tension type headache verse a classic 
migraine.  The veteran presented with headaches since age 33 
and no identifiable precipitants or triggers were identified.  
The veteran reported missing 5-6 days of work in the past 
year and described a frequency of 3 headaches per month.  In 
an addendum, the examiner explained it was his opinion that 
the headache condition was as likely as not a migraine 
primary headache disorder.  

The evidence described above is against a schedular rating in 
excess of the currently assigned 30 percent.  While arguably 
a headache lasting approximately 5 days or longer could be 
described as prolonged, there is no indication the headaches 
were completely prostrating.  Additionally, although the 
veteran reported headaches about three times a month, there 
is no clinical documentation of treatment for headaches of 
such frequency.  Most significantly, there has been no 
treatment for headaches since the April 2003 VA examination.  

Furthermore, the record reflects the veteran missed only 5-6 
days of work during the year which is not a severe economic 
inadaptability.  Although the current claim of three attacks 
per month no doubt adversely affects the veteran in her 
current occupation, there is no evidence indicative of or 
approaching severe economic inadaptability.  Accordingly, the 
Board finds that the 30 percent rating is the appropriate 
evaluation in this case and that the degree of impairment 
resulting from the service-connected headaches in this case 
does not more nearly approximate the next higher 50 percent 
rating. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy is denied.

A compensable evaluation for residuals of an ovarian cyst is 
denied.

An evaluation in excess of 30 percent for headaches is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


